Citation Nr: 1450907	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-21 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This issue was previously before the Board in December 2013 at which point it was remanded for further development.  The issue has now been returned to the Board for additional appellate review.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDING OF FACT

The Veteran's hepatitis C is not etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In situations where a pre-existing injury or disease is established, the presumption of aggravation provides that the pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 38 C.F.R. § 3.306(a).    

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that his hepatitis C was the result of air gun injections during his active duty service.

However, a review of service treatment records shows that the Veteran reported on his entrance examination report of medical history that he had hepatitis at age 18.  The Board notes that the Veteran was 18 at his entrance into active duty.  The entrance examination itself did not note a diagnosis of hepatitis.

In December 2013 the Board remanded the issue to determine whether there was clear and unmistakable evidence that the Veteran's diagnosis pre-existed his active duty service.

In a January 2014 opinion, a VA examiner noted that there was clear and unmistakable evidence that the Veteran had a liver disorder that pre-existed his active duty service as the Veteran reported that he had hepatitis at age 18.

As there is clear and unmistakable evidence that the Veteran had hepatitis that pre-existed service, the Board must apply the presumption of aggravation.

As noted above, the presumption of aggravation states that any increase in the disability will be attributed to active duty service unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 

In this regard, the January 2014 examiner opined that there is clear and unmistakable evidence that "any pre-existing liver disorder was not permanently worsened during the Veteran's service and that any increase in disability was due to the natural progress of the disease."  The examiner noted that service treatment records were silent for reference to symptoms or treatment for hepatitis or a liver disorder, and the Veteran's separation examination was "essentially normal."

Accordingly, the Board finds that service connection is not warranted based on the presumption of aggravation because there is clear and unmistakable evidence that the pre-existing condition was not aggravated by active duty service.

Nonetheless, the Board must address the issue of direct service connection.

As discussed above, the service treatment records show no notations of treatment for, or symptoms of, hepatitis C or another liver disorder.  The Veteran reports that he received air gun injections during service.

Following separation from active duty service, the Veteran reports that he used intravenous drugs, which is a known risk factor for hepatitis C. 

A private treatment provider submitted an opinion in December 2004 that noted that "it is quite certain that [the Veteran] contracted his hepatitis C while in service in Vietnam in the 1970s." 

The private treatment provider gave no additional rationale, limiting the probative value of the opinion.

The Board finds that this opinion is not highly probative as it provides no rationale, and it is based on incorrect factual details.  As noted above, the Veteran separated from active duty in August 1970.  The Veteran reported using IV drugs in the 1970s.  The private treatment provider did not address the Veteran's use of IV drugs, a known risk factor for hepatitis C.  Further, the private treatment provider did not acknowledge that the Veteran first reported a diagnosis of hepatitis in 1967, before he entered service.  Accordingly, the Board finds this opinion to be of little probative value.

In a July 2012 VA examination, a VA examiner opined that it was less likely than not that the Veteran's hepatitis C was caused by air jet injectors during his active duty service.  He noted that hepatitis C was usually caused by IV drug abuse, which the Veteran had admitted to in 1971 after his discharge from active duty.  The examiner further explained that "no reliable data definitely links transmission to the jet air guns."

In January 2014, the July 2012 examiner provided an addendum opinion:

The Veteran's hepatitis just prior to his induction into the military was either hepatitis A or the onset of hepatitis C.  There is no way to discern which of these etiologies occurred prior to induction.  The Veteran gave a history of IV drug abuse following his discharge from the military which is a great risk factor for hepatitis C.  There is nothing in the STR's to indicate that his current liver condition had its onset during his military service or in any way was worsened or aggravated by his military service.

The Board finds that the opinion and addendum opinion of the VA examiner are highly probative as they provide detailed rationale and address the Veteran's complete history including his report of hepatitis before entering service, and his reported IV drug use after his separation from active duty service.  Both the facts of this case and the medical opinions of high probative value providing particularly clear and highly negative evidence against the Veteran's claim. 

While acknowledging that the Veteran is competent to report symptoms or report that he had been diagnosed with hepatitis, the Veteran is not competent to testify with regard to the nature and, more importantly, etiology of any liver disability including the diagnosis of hepatitis C.  The diagnosis of hepatitis C is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to a diagnosis and etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board understands the Veteran's concerns and notes that while the Veteran may have a diagnosis of hepatitis C, the Veteran has simply not provided probative evidence that his hepatitis C began in, or was aggravated by, his active duty service and that the medical evidence he has provided in entitled to very limited weight.  The best medical evidence of record, in fact, shows that the Veteran's hepatitis did not begin during active duty service and that in fact he had pre-existing hepatitis that was not aggravated by his active duty service.

Accordingly, service connection for hepatitis C must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in September, October and December 2010 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Veteran has also been afforded adequate VA examinations.  VA provided the Veteran with an examination in July 2012 and an addendum opinion in January 2014.  As discussed above, the examination and addendum opinion were more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinions were given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to service connection for hepatitis C.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).         

ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


